Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141665                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SHERYL GALE JONES-COLLIER,                                                                               Brian K. Zahra,
  Personal Representative of the Estate of                                                                            Justices
  MADELLE L. JONES, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 141665
                                                                    COA: 289915
                                                                    Wayne CC: 04-427696-CH
  LOUIS CUNNINGHAM, CUNNINGHAM
  ADVISORY SERVICES, INC., LOUIS
  CUNNINGHAM TRUST, LEC PROPERTIES
  a/k/a LEC PROPERTIES LTD., LEC
  PROPERTIES LTD. PARTNERSHIP,
  and LEC PROPERTIES PARTNERSHIP,
              Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 22, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 26, 2011                    _________________________________________
           d0125                                                               Clerk